BILLINGS, Judge,
dissenting.
I dissent because I believe the General Assembly effectively annulled or amended our Rule 127.05 in enacting the present version of § 211.029, for the reasons set forth by Judge Reinhard in In Interest of J.S., 648 S.W.2d 634 (Mo.App.1983), at 635-36 as follows:
Article V, Section V of the Missouri Constitution gives the Supreme Court the authority to establish rules relating to procedure, which do not change substantive rights, and which carry the force of law. But Article V, Section Y further states, ‘any rule may be annulled or amended in whole or in part by a law limited to that purpose.’ Supreme Court Rule 127.05 was adopted in 1975 and was based on and consistent with § 211.029, RSMo.1967. The Supreme Court stated that § 211.029 was the source of the rule. In order to determine whether the legislature had annulled or amended that rule by repealing § 211.029 and enacting the current version of § 211.029 which makes a hearing before a judge discretionary, we look to Missouri Laws 1980, which provides at page 332 as follows:
Be it enacted by the General Assembly of the State of Missouri as follows: Section 1. Enacting clause. — Sections ... 211.029, . . . RSMo.1978, are repealed and ... new sections enacted in lieu thereof, to be known as sections ... 211.029 ...
The legislature made no specific reference to Rule 127.05, however, it specifically repealed the statute upon which the rule was based and enacted a new and materially different version of that statute. Obviously, the legislature intended to change the procedures for hearings by juvenile court judges in cases in which commissioners conduct initial hearings. Clearly, the legislature would have used better procedure if it had specifically stated that in repealing § 211.029 and enacting a new version of that statute it was also annulling Rule 127.05. However, the repeal of the statute without annulment of the rule would have been an exercise in futility. We conclude the legislature effectively annulled Rule 127.-05 by a ‘law limited to that purpose.’ To hold otherwise would limit too narrowly the intent of the people in adopting Article V, Section Y of the Missouri Constitution and the intent of the legislature in repealing the old version of § 211.029. This result neither impairs the constitutional separation of powers nor diminishes the power of the Supreme Court to amend a procedural statute or the power *487of the legislature to amend a procedural rule.
I find nothing in our Constitution which provides, as the principal opinion now requires, that legislative action “must refer expressly to the rule.” Such a requirement not only limits or constricts the power of the General Assembly but, in my view, is an unwarranted extension of the rule making power of this Court as granted by the Constitution.
If Rule 127.05 governs the instant case, as the principal opinion holds, then it would seem to follow that an unlimited hearing be conducted and that the parties are entitled to present any and all evidence bearing on the question before the Court. In other words, a de novo hearing, which would, as the principal opinion notes, be counter-productive to the commissioner scheme.